Order entered December 1, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00525-CV

             THE UNIVERSITY OF TEXAS SYSTEM, Appellant

                                        V.

                         DIANE M. BARTEK, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-12515

                                     ORDER

      Before the Court is appellee’s November 23, 2020 second unopposed motion

to extend time to file her response brief. We GRANT the motion and ORDER

appellee’s response brief be filed no later than December 23, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE